ACCEPTED
                                                                                   03-15-00386-CV
                                                                                           6790344
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                               9/3/2015 4:01:39 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK




                NO. 03-15-00386-CV                              FILED IN
                                                         3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                                         9/3/2015 4:01:39 PM
                                                           JEFFREY D. KYLE
              HARRIS COUNTY HOSPITAL               DISTRICT, Clerk
                                                      Appellant,
                                      v.

            PUBLIC UTILITY COMMISSION OF TEXAS,
                                       Appellee.

                     UNOPPOSED MOTION FOR
             EXTENSION OF TIME TO FILE APPELLEE’S BRIEF

      Appellee, the Public Utility Commission of Texas, files this unopposed

motion to extend the time for filing appellee’s brief for fourteen days to

October 12, 2015.

      1.    The Appellee’s brief is due on September 28, 2015.

      2.    Appellee requests a fourteen-day extension to October 12, 2015.

      3.    The press of other business prevents counsel for Appellee from

preparing a brief that will be helpful to the Court by the current deadline.

Counsel attended and presented at UT’s Advanced Texas Administrative

Law Seminar August 31 and September 1, she has a long-planned and paid-

for vacation from September 9–15, 2015, and has oral argument in this

Court in Entergy Texas, Inc. v. Public Utility Commission, No. 03-14-

00735-CV on September 23, 2015. Thus, she will not be able to
substantially work on this brief until after the September 23, 2015 oral

argument.

         4.   This is the first request Appellee has made for an extension of

time to file appellee’s brief.

         5.   Counsel for Harris County Hospital District has been contacted

and does not oppose this motion for extension of time to file appellees’

brief.

                                 Respectfully submitted,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 CHARLES E. ROY
                                 First Assistant Attorney General

                                 JAMES E. DAVIS
                                 Deputy Attorney General for Civil Litigation

                                 JON NIERMANN
                                 Division Chief
                                 Environmental Protection Division

                                 /s/ Elizabeth R. B. Sterling
                                 Elizabeth R. B. Sterling
                                 Assistant Attorney General
                                 Texas State Bar No. 19171100




                                         2
                             Environmental Protection Division
                             Office of the Attorney General
                             P.O. Box 12548, MC-066
                             Austin, Texas 78711-2548
                             512.463.2012
                             512.457-4616 FAX
                             Elizabeth.Sterling@texasattorneygeneral.gov

                             COUNSEL FOR PUBLIC UTILITY COMMISSION OF
                             TEXAS




                       Certificate of Conference

      I have contacted counsel for Harris County Hospital District, the only
other party in this case. Appellant District does not oppose the motion.

                                   /s/ Elizabeth R. B. Sterling
                                   Elizabeth R. B. Sterling




                                     3
                          Certificate of Service

      I hereby certify that on this the 3rd day of September 2015, a true and
correct copy of the foregoing document was served on the following counsel
electronically, through an electronic filing service, with a copy by email:

Bruce S. Powers
Harris County Assistant County Attorney
1019 Congress, 15th Floor
Houston, Texas 77002
(713) 274-5144 (telephone)
(713) 755-8924 (facsimile)
bruce.powers@cao.hctx.net

ATTORNEYS FOR HARRIS COUNTY HOSPITAL DISTRICT

                             /s/ Elizabeth R. B. Sterling
                             Elizabeth R. B. Sterling




                                      4